131 Nev., Advance Opinion 21
                              IN THE SUPREME COURT OF THE STATE OF NEVADA


                     ALLEN VEIL, IN HIS OFFICIAL                         No. 63644
                     CAPACITY AS THE DULY ELECTED
                     SHERIFF OF LYON COUNTY,
                     Appellant,
                     vs.
                                                                              FILED
                     ROBERT J. BENNETT, IN HIS                                APR 3 0 2015
                     OFFICIAL CAPACITY AS THE DULY
                     ELECTED JUSTICE OF THE PEACE
                     OF CANAL TOWNSHIP JUSTICE
                     COURT; AND CAMILLE
                     VECCHIARELLI, IN HER OFFICIAL
                     CAPACITY AS THE DULY ELECTED
                     JUSTICE OF THE PEACE OF DAYTON
                     TOWNSHIP JUSTICE COURT,
                     Respondents.



                                 Appeal from a district court order issuing a writ of mandamus
                     that directed appellant to enter warrant information into electronic
                     databases. Third Judicial District Court, Lyon County; Robert E. Estes,
                     Judge.
                                 Reversed.


                     Keith Loomis, Reno,
                     for Appellant.

                     Virgil D. Dutt, Reno,
                     for Respondents.




SUPREME COURT
        OF
     NEVADA


(0) I947A    QCSJD                                                               )5          i
                BEFORE THE COURT EN BANC,

                                                   OPINION


                By the Court, PARRAGUIRRE, J.:
                            In this appeal, we are asked whether NRS 248.100(1)(c),
                which requires sheriffs to "execute" warrants, also imposes upon sheriffs
                the duty to enter warrant information into electronic databases. We
                conclude that the statute neither contemplates nor imposes such a duty on
                sheriffs. Therefore, we reverse.
                           RELEVANT FACTS AND PROCEDURAL HISTORY
                            Appellant Allen Veil became Sheriff of Lyon County in 2007.
                At that time, Sheriffs Office employees entered information from all
                arrest warrants delivered to the Sheriffs Office into various electronic
                databases. In 2009, Sheriff Veil began trying to shift part of this task to
                the justice courts of Lyon County. Sheriff Veil proposed that Sheriffs
                Office employees continue to enter information into the databases from
                arrest warrants issued by the justice courts based on Sheriffs Office
                investigations. Sheriff Veil further •proposed, however, that the justice
                courts enter information into the databases from all other justice court-
                issued arrest warrants, such as warrants arising from defendants' failure
                to appear. The Justice of the Peace of Walker River Township, who is not
                a party to this appeal, agreed to this arrangement. Respondents Robert
                Bennett and Camille Vecchiarelli, Justices of the Peace of Canal Township
                and Dayton Township, respectively, did not. At some point, the Sheriffs
                Office ceased entering information into the databases from arrest
                warrants issued by the justice courts that were not based on Sheriffs
                Office investigations.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A
                             Acting in their official capacities as Justices of the Peace,
                 Bennett and Vecchiarelli petitioned the district court for a writ of
                 mandamus to compel Sheriff Veil to enter information from all arrest
                 warrants delivered to the Sheriffs Office into the databases. The district
                 court granted the petition, explaining that NRS 248.100 imposed on
                 Sheriff Veil a duty to execute warrants, and that in the modern age, this
                 duty included entering warrant information into electronic databases.
                 Sheriff Veil now appeals.
                                                  DISCUSSION
                             "A writ of mandamus is available to compel the performance of
                 an act that the law requires as a duty resulting from an office, trust, or
                 station." Ina Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev.
193, 197, 179 P.3d 556, 558 (2008); NRS 34.160. Generally, we review a
                 district court's decision regarding a petition for a writ of mandamus for an
                 abuse of discretion. Reno Newspapers, Inc. a Haley, 126 Nev. 211, 214,
                 234 P.3d 922, 924 (2010). "However, when the writ petition includes
                 questions of statutory construction, this court will review the district
                 court's decision de novo." Id.
                             Statutory language must be given its plain meaning if it is
                 clear and unambiguous. D.R. Horton, Inc. v. Eighth Judicial Dist. Court,
                 123 Nev. 468, 476, 168 P.3d 731, 737 (2007). "A statute is ambiguous if it
                 is capable of being understood in two or more senses by reasonably well-
                 informed persons." Id.
                             According to NRS 248.100(1)(c), "[t]he sheriff shall ... execute
                 the process, writs or warrants of courts of justice. .. when delivered to the
                 sheriff for that purpose." (Emphasis added.) NRS Chapter 248 does not
                 define "execute," but the word is defined elsewhere as "[do perform or
                 complete." Black's Law Dictionary 649 (9th ed. 2009). An arrest warrant
SUPREME COURT
        OP
     NEVADA


(0) 1947A    e                                         3
                is "[a] warrant . . directing a law-enforcement officer to arrest and bring a
                person to court." Black's Law Dictionary 1722 (9th ed. 2009). Thus, the
                task commanded by an arrest warrant is performed or completed upon the
                arrest of the defendant.     See NRS 171.122(1) (stating that an arrest
                "warrant must be executed by the arrest of the defendant" (emphasis
                added)); Hayes v. State, 106 Nev. 543, 548, 797 P.2d 962, 965 (1990)
                (stating that "police may enter a residence to execute an arrest warrant"
                (emphasis added)), overruled on other grounds by Ryan v. Eighth Judicial
                Dist. Court, 123 Nev. 419, 429, 168 P.3d 703, 710 (2007). In light of the
                plain meaning of "execute" as that term relates to arrest warrants, we
                conclude that NRS 248.100(1)(c) unambiguously requires sheriffs to arrest
                defendants named in arrest warrants but imposes no duty to enter
                warrant information into electronic databases.
                            We note that Sheriff Veil must act diligently in the
                performance of his official duties, including his duty to execute arrest
                warrants by arresting defendants.      See NRS 248.060; 63C Am. Jur. 2d
                Public Officers and Employees § 243 (2009) ("Every public officer is bound
                to . . . . use reasonable skill and diligence in the performance of official
                duties."). It is within Sheriff Veil's discretion, however, to determine how
                best to execute arrest warrants under NRS 248.100(1)(c), and the district
                court improperly attempted to control the exercise of that discretion.
                            Entering warrant information into electronic databases may
                further the objectives of both law enforcement and the justice system, but
                NRS 248.100(1)(c) neither contemplates nor assigns this task. It is the
                role of the Legislature—not this court—to determine which entity is best
                suited to this task. See Galloway v. Truesdell, 83 Nev. 13, 20, 522 P.2d
237, 242 (1967). We therefore cannot graft this additional duty onto the

SUPREME COURT
        OF
     NEVADA

                                                      4
(0) )947A
                unambiguous language of NRS 248.100(1)(c). Accordingly, we conclude
                that the district court abused its discretion by ordering Sheriff Veil to
                enter warrant information into electronic databases, and we reverse the
                district court order granting the petition for a writ of mandamus.




                                                                                , J.
                                                      arraguirre


                We concur:


                                                 J.
                Douglas


                                                J.



                                                J.
                Gibbons




SUPREME COURT
     OF
   NEVADA
                                                      5
(0) [947A e
                PICKERING, J., with whom HARDESTY, CA., and CHERRY, J., agree,
                concurring in the result only:
                            I concur in the result but not the reasoning of the majority.
                This is an appeal from a writ of mandamus compelling Sheriff Veil to
                enter all warrants issued by the two justices of the peace who are the real
                parties in interest into "whatever databases there are." But the real
                parties in interest did not demonstrate in the district court, and have not
                demonstrated on appeal, a statutory or other basis to say Sheriff Veil has
                a clear, ministerial duty to enter all warrants in "whatever databases
                there are." This being so, the writ must be vacated. I would stop there
                and leave for another day the broader question of Sheriff Veil's
                discretionary duties, or the duties he may owe based on sources besides
                NRS 248.100, in respect to entering warrants in electronic databases.
                            NRS 248.100(1)(c) obligates a sheriff in a county the size of
                Sheriff Veil's to "execute" justice court warrants. In 1861, when the
                statute was originally enacted, as today, the word "execute" means "to
                carry into complete effect," Noah Webster, An American Dictionary of the
                English Language 476 (1865), or "[t] o perform or complete." Black's Law
                Dictionary 609 (8th ed. 1999). And NRS 248.130, the companion to NRS
                248.100, says that, on being delivered "any process, writ, order or paper"


                       'Although Sheriff Veil argues to the contrary, warrants, including
                "fail-to warrants," i.e., bench warrants, by definition are "processes,"
                "writs," and "papers." See Black's Law Dictionary 1242 (8th ed. 1999)
                ("process" is a "summons or writ, esp. to appear or respond in court"); id.
                at 164-65 (defining "bench warrant" as "[a] writ issued directly by a judge
                to a law-enforcement officer, esp. for the arrest of a person who has
                failed to appear for a hearing or trial"); id. at 1142 ("paper" is "[alny
                written or printed document or instrument").

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                the sheriff "shall. . . [e]xecute the same with diligence," which is to say, by
                making "[al continual effort to accomplish something," Black's Law
                Dictionary 488 (8th ed. 1999) (defining "diligence"), here, the arrest of the
                person named in the warrant.
                            In this day and age, "[e]lectronic databases form the nervous
                system of ... criminal justice operations."   Herring v. United States, 555
U.S. 135, 155 (2009) (Ginsburg, J., dissenting). Nevada, like all states,
                works with the FBI's National Crime Information Center. National Crime
                Information Center, FBI, http://wvvw.fbi.gov/about-us/cjis/ncic (last visited
                Apr. 2, 2015). Nevada also has joined interstate compacts such
                as the National Crime Prevention and Privacy Compact Council,
                List of Compact I MOU States,       FBI, http://www.fbi.gov/about-us/cjis/cd
                compact-mou-participation/list_of compact_mou_states (last visited Apr.
                2, 2015), to which our agencies of criminal justice must submit reports,
                and which we may in turn use, see 42 U.S.C. § 14616 (2012); NRS
                179A.800, and it is one of thirteen states that is a full point of contact for
                the National Instant Criminal Background Check System. 2 See NRS
                179A.163. Under Nevada law, "[e]ach agency of criminal justice shall
                submit the information relating to records of criminal history that it
                creates or issues" to the Central Repository for Nevada Records of
                Criminal History. NRS 179A.075(3); see also NRS 179A.070(1) ("record[s]
                of criminal history" include, amongst other things, "summons in a criminal
                action, [and] warrants"). Given all this, and being tasked with "executing"
                warrants "with diligence," I am not prepared to say, as the majority does,


                      2National     Instant Criminal Background Check System, FBI,
                http://vvww.fbi.gov/about-us/cjis/nics/general-information/participation-map
                (last visited Apr. 2, 2015).
SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A
                that without legislative action, Sheriff Veil has no duty to enter warrants
                delivered to him into the databases likely to produce an eventual arrest to
                accomplish that task, specifically, those specified in NRS Chapter 179A.
                            But the problem in this case is that it is an appeal from a writ
                of mandamus commanding Sheriff Veil to enter all justice court warrants
                "into whatever data bas[es] there are." It is well established that
                "[m]andamus is an extraordinary remedy," Jones v. Eighth Judicial Dist.
                Court, 130 Nev. Adv. Op. No. 53, 330 P.3d 475, 478 (2014) (emphasis
                added), and that "mandamus against an officer is an appropriate remedy
                only where he refuses to perform a definite present duty imposed upon him
                by law," State ex rel. Conklin v. Buckingham, 58 Nev. 450, 453, 83 P.2d
462, 463 (1938) (emphasis added). For mandamus to lie, in other words,
                the duty must be ministerial, not discretionary      State v. Eighth Judicial
                Dist. Court (Zogheib), 130 Nev. Adv. Op. No. 18, 321 P.3d 882, 884 (2014);
                State ex rel. Mighels v. Eggers, 36 Nev. 364, 367, 136 P. 104, 105 (1913).
                Here, while it certainly appears that the sheriff, in performing his duty to
                execute warrants "with diligence," should enter the warrants at minimum
                into databases required by NRS Chapter 179A, the respondents did not
                demonstrate a nondiscretionary mandate that he must enter all warrants
                into "whatever databases there are" or be in default of a ministerial duty.
                In this case, therefore, extraordinary writ relief is not justified.   State v.
                Mack, 26 Nev. 85, 86, 63 P. 1125, 1125 (1901) ("This court has held that
                the writ should be awarded only in a case when the party applying shows
                a clear right to have the respondent do the thing which he is sought to be
                compelled to do."). Thus, while the majority seems to say NRS 248.100
                imposes no duty to enter the warrants into appropriate electronic
                databases, I would say that the real parties in interest failed to establish

SUPREME COURT
      OF
   NEVADA

                                                       3
  1947A
                the existence of a ministerial duty to enter warrants into "whatever
                databases exist."
                             I also disagree with the majority's suggestion that until the
                Legislature acts in this matter, writ relief cannot lie. All three branches
                of government play vital roles in our criminal justice system.                See
                generally Rachel E. Barkow, Separation of Powers and the Criminal
                Law, 58 Stan. L. Rev. 989 (2006);            see also NV Criminal Justice
                Agencies, Nevada Commission on Peace Officers' Standards and Training,
                http://post.nv.gov/General/Agencies/Lyon_County/ (last visited Apr. 2,
                2015) (listing Dayton Justice Court, Fernley Justice Court, and the Lyon
                County Sheriff's Office as criminal justice agencies). So, for example, it is
                not clear that the Third Judicial District Court could not direct the Sheriff
                to enter the justice court warrants into specified databases, whether
                pursuant to NRS 248.100(1)(b) ("The sheriff shall ... [o]bey all the lawful
                orders and directions of the district court in his or her county."), or as an
                extension of the court's power over the sheriff who attends court on behalf
                of the executive branch. Wis. Profl Police Ass'n v. Dane Cnty., 439 N.W.2d
625, 628 (Wis. Ct. App. 1989) ("When the sheriff attends the court, he
                attends as an officer of the court. . . . It is the duty of the sheriff
                to ... carry out the court's orders." (internal quotations omitted)); see Bd.
                of Cnty. Comm'rs v. Devine,      72 Nev. 57, 60, 294 P.2d 366, 367 (1956)
                (observing that "the court or the judge has inherent power to secure an
                attendant for his court" to carry out the court's directions); see also State v.
                Graham, 203 N.W.2d 600, 603 (Iowa 1973) ("Where, as in this case, an
                officer such as a sheriff or his deputy is, in his official capacity, engaged in
                the performance of his duties required of him by a court order, judgment
                or decree, . . . he is unquestionably a part of the judicial machinery . . . .").

SUPREME COURT
        OF
     NEVADA

                                                        4
(0) 1947A
                 If such directions were given and defied, writ relief very well might lie—
                 without any action by the Legislature. So, too, the executive branch may
                 or might already have directed sheriffs to enter particular warrants in
                 particular databases, we just don't know.     See Galloway v. Truesdell, 83
Nev. 13, 20, 422 P.2d 237, 242 (1967) ("The executive power[,]" of which
                 the sheriff is a member, "extends to the carrying out and enforcing the
                 laws enacted by the Legislature"); Wis. Prof? Police Ass'n, 439 N.W.2d at
                 629 ("Mt is the court's warrant which initiates the process by which a
                 prisoner is ultimately returned to face trial."). It is also arguable, though
                 not argued, that the data-entry duty already exists by virtue of NRS
                 Chapter 179A, at least as to information and databases addressed in that
                 Chapter. Thus, I cannot agree with the majority that no such ministerial
                 duty exists or can arise until the Legislature takes further action in this
                 matter.
                             But the point is, none of these approaches was adequately
                 briefed or argued. We are given an all-or-nothing proposition: NRS
                 248.100 imposes a ministerial duty on the sheriff to enter warrants into
                 unspecified databases. 3 NRS 248.100 does not say this and, while other
                 sources of such duty may exist or come to exist, they were not identified or
                 argued. Thus, while I agree with the majority that NRS 248.100 does not
                 impose a ministerial duty to enter warrants into unspecified databases, I
                 would limit the holding to that and leave for another day whether the
                 statute imposes a discretionary duty, or whether such a duty, ministerial
                 in nature, might otherwise exist or be established. I'd also leave for

                       3 SheriffVeil discussed the database systems that the Lyon County
                 Sheriffs Office uses, but the respondents only address the Central
                 Repository for Nevada Records of Criminal History.

SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A    e
                another day whether a district court, by order or direction, or the
                executive branch, directly or by regulation, can or may already have
                directed Sheriff Veil to enter bench warrants into law enforcement
                databases.
                             For these reasons, I concur but in the result only.




                We concur:


                  /c14.,,_ lit..4..-
                                  nt
                Hardesty


                                                J.




SUPREME COURT
     OF
   NEVADA
                                                      6
(0) 194Th e